Case 7:21-cr-00917 Document1 Filed on 05/13/21 in TXSD Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

MCALLEN DIVISION
UNITED STATES OF AMERICA, §
§
vs. § CRIMINAL NO. os
M-21-917
BRIAN JANISH, §
Defendant. §

INFORMATION
THE UNITED STATES ATTORNEY CHARGES THAT:

COUNT ONE
(Use of Unauthorized Access Device — 18 U.S.C. § 1029)

On or about January 28, 2017, in the Southern District of Texas and elsewhere, the
defendant,
BRIAN JANISH
knowingly and with intent to defraud, used an unauthorized access device, that is an access device
issued to defendant through his employer which defendant failed to destroy as instructed by his
employer, and by such conduct, from on or about January 28, 2017, and ending on or about May
16, 2017, obtained $1,145.78, said use affecting interstate and foreign commerce.

In violation of Title 18, United States Code, Section 1029(a)(2) and (c)(1)(A)(i).

JENNIFER B. LOWERY
ACTING UNITED STATES ATTORNEY
SOUTHERN DISTRICT OF TEXAS

BY:
Rodolfo Ranfjvez
Stephanie Bauman
Assistant United States Attorneys
